Citation Nr: 0908159	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of fractured 
T 7 & T 8 ribs on the left side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for residuals of fractured T 7 and T 8 ribs on the left side, 
claimed as broken ribs.  

As support for his claim, the Veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in June 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  
Shortly after the hearing, the Veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for residuals of fractured T 7 & T 8 ribs 
on the left side, the Board finds that additional development 
of the evidence is required.

In this case, a remand is required to address the issue of 
the relationship between degenerative changes found in the 
Veteran's thoracic spine and a fracture he suffered during 
service to his T 7 and T 8 ribs, which are in the thoracic 
spine area.  In this respect, in April 2007, a VA examination 
was conducted of the Veteran's thoracic spine and ribs.  At 
that time, the VA examiner indicated that the Veteran's ribs 
were normal and no fractures were identified.  However, an X-
ray of the thoracic spine revealed slight scoliosis, which 
could be positional, and minimal osteophyte formation and 
degenerative changes in the lower thoracic spine.  In 
conclusion, the VA examiner indicated that minimal scoliosis 
was found in the right mid-thoracic and left thoracolumbar 
spine, but yet concluded that the Veteran "has no residual 
abnormality or disability regarding [the] thoracic spine...."  
These two statements appear to contradict each other, and 
further clarification is needed regarding this conclusion.  

Furthermore, the April 2007 VA examiner did not provide a 
nexus opinion as to whether the degenerative changes found in 
the Veteran's thoracic spine may be related to, or are 
residuals of, fractures of the T 7 and T 8 ribs he suffered 
in service.  In other words, no VA opinion was obtained on 
the issue of service connection based on a direct in-service 
incurrence.  Although the Veteran indicated during the June 
2008 videoconference hearing that he would obtain a medical 
nexus opinion concerning the degenerative changes found in 
his thoracic spine and his fractured ribs, the physician 
whose opinion he sought was unable to provide such an opinion 
because the Veteran's claims file and medical records were 
unavailable for his review.  See letter from Dr. L.G., dated 
in June 2008.  Therefore, a remand is required for an 
addendum from the VA physician listed on the April 2007 VA 
examination report to address the relationship between the 
Veteran's in-service injury to his ribs and the degenerative 
changes currently found in his thoracic spine.  A VA 
examination is not necessary in order to provide this 
opinion, unless the previous VA examiner is unavailable, and 
a new examiner indicates a physical examination is necessary 
in order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous April 2007 
VA examiner provide an addendum to his or 
her previous opinion, if that physician is 
still available.  Specifically, the 
physician should provide a clarification 
as to what thoracic spinal pathology is 
found, if any, and whether any of the 
thoracic spinal pathology currently 
manifest is at least as likely as not a 
residual of the Veteran's fracture of the 
T 7 and T 8 ribs on the left side.  In 
other words, please indicate if the 
Veteran's current thoracic spinal 
condition is directly related to his 
military service.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history.  
Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the April 
2007 report is unavailable, and a new 
examiner indicates a physical examination 
is necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

2.  Upon completion of this additional 
development, readjudicate the claim for 
service connection for residuals of 
fractured T 7 & T 8 ribs on the left side 
in light of all additional evidence added 
to the record since the issuance of the 
statement of the case.  If this claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




